HOUSTON, Justice.
We issued the writ of certiorari on August 21, 2001, to review the decision of the Court of Civil Appeals in Old Republic Surety Co. v. Auto Auction of Montgomery, Inc., 816 So.2d 1059 (Ala.Civ.App.2001). We now quash the writ as having been improvidently granted. We note that the broad language of Ala.Code 1975, § 40-12-398, allows “any person” — including a wholesaler — to make a claim against a bond issued pursuant to that statute for any violation of “the conditions of any contract made by [a bonded] dealer in connection with the sale ... of any motor vehicle.” (Emphasis added.) See DeKalb County LP Gas Co. v. Suburban Gas, Inc., 729 So.2d 270, 274-77 (Ala.1998); Ala. Const. 1901 § 43.
WRIT QUASHED.
MOORE, C.J., and LYONS, JOHNSTONE, and WOODALL, JJ„ concur.